DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 07/16/2019 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “…an inside of the mounting substrate includes a plurality of ground electrode layers substantially parallel to the first main surface and having first to nth ground electrode layers in order of proximity to the first main surface, wherein n is an integer greater than or equal to 2 and the first ground terminal and the second ground terminal are not electrically connected to each other via an electrode on the first main surface of the mounting substrate and are not electrically connected to each other via the first ground electrode layer” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shigemura et al. U.S. 7,396,701 discloses (e.g., see Figures 1-9 and related text for details) an analogous radio-frequency module comprising: 
a power amplifier (MA of Fig. 1) composed of a plurality of cascade- connected amplification elements (A1:A3 and/or B1:B3 of Fig. 2); and 
a mounting substrate (e.g., 38 of Fig. 8) having a first main surface and a second main surface that face each other, the power amplifier being mounted on the first main surface as seen/expected from the embodiment of Fig. 9; 
wherein the plurality of amplification elements includes a first amplification element (A3 and/or B3) arranged in a final stage of the plurality of amplification elements and having a first ground terminal, and a second amplification element arranged in a stage preceding the first amplification element and having a second ground terminal as expected from Fig. 2. 
However Shigemura et al lacks the claimed/details of  “…an inside of the mounting substrate includes a plurality of ground electrode layers substantially parallel to the first main surface and having first to nth ground electrode layers in order of proximity to the first main surface, wherein n is an integer greater than or equal to 2 and the first ground terminal and the second ground terminal are not electrically connected to each other via an electrode on the first main surface of the mounting substrate and are not electrically connected to each other via the first ground electrode layer”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843